Appeal by the People from a trial order of dismissal of the Supreme Court, Kings County, entered November 14, 1974. By a prior order dated May 5, 1975 this court reversed the trial order of dismissal, on the law, and reinstated the indictment. On June 17, 1976 the Court of Appeals reversed the order of this court and remitted the case to this court with directions that the appeal to this court be dismissed (People v Baker, 48 AD2d 662, revd 39 NY2d 923). Accordingly, the appeal by the People is dismissed. Hopkins, Acting P. J, Martuscello, Christ and Rabin, JJ, concur.